Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending in this application. Claims 1-18 are withdrawn from examination based on non-elected Inventions.  Claims 19-24 are elected for examination.

Election/Restrictions
Applicant’s election of Invention III in the reply filed on 11/02/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-20 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Inventions I and II.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “each of a plurality of single predictive machine learning models”. It is unclear and indefinite to state a plurality of predictive models yet it is also a plurality of “single” predictive machine learning models. The limitation should clearly recites “each of a plurality of predictive machine learning models” (See Specification at par.0012 for clarity of claim interpretation).

Claim 19 recites the limitations “updating the normal probability based on the upper bound and lower bound of the input values” (lines 17-18). It is unclear and indefinite because it fails to provide antecedent basis whether the updating of the normal probability is based on the determined “upper bound and lower bound of the input values” (line 12) or based on the updated “upper bound and lower bound of the input values” (line 16).
Claim 19 recites the limitations “calculate a normal probability” (line 15), “updating the normal probability” (lines 17-18), and “calculating the probability” (line 19). The reference to “calculating the probability” (line 19) is unclear and indefinite because it fails to provide antecedent basis to either the calculated “normal probability” (line 15), or the updated “normal probability” (lines 17-18).
Claim 19 recites the limitation “the behavior” (preamble, line 1) fails to meet antecedent basis and should be “a behavior”. 
Claim 19 recites the limitation “using a multiple predictive machine learning model, comprising the following steps: calculating…removing…determining…updating”. It is indefinite if there are “multiple…model” yet “model” is recited in singular form.  Furthermore, it is unclear to recite “using…multiple…model…comprising the following steps:” It is unclear how a machine learning model comprising the calculating step as well as the additional steps recited in the claim, yet, only the step of calculating a percentage of input values that are correct is performed by “a computer”. 
Claims 20-24 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claims 19-24 are drawn to a method for predicting the behavior of a motor, hence falls under one of four categories of statutory subject matter (Step 1).   Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).
	Independent claim 19 recites the following limitations:
“calculating, by a computer, a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percent that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of a plurality of single predictive machine learning models; determining an upper bound and a lower bound of the input values; calculating a counter value for each single machine learning model; updating the weight of each machine predictive learning model; calculating a normal probability; updating the upper bound and lower bound of the input values; updating the normal probability based on the upper bound and lower bound of the input values; and calculating the probability of a plurality of operational outcomes of the motor”.
These limitations, as claimed, are processes that under its broadest reasonable interpretation, enumerates a mathematical process and/or covers performance of the limitation in the mind except for the recitation of a generic computer component (a computer). Other than reciting “a computer” to process the steps of calculating, determining, and updating, nothing in the claims preclude the steps from practically being performed in the human mind and/or an application of a mathematical concept. For example, other than using “a processor” and multiple predictive models, the claim encompasses purely mathematical calculations. As such, the steps can be performed by a human to calculate a percentage of input values that are correct (80%), remove the values that correspond to the percent that are incorrect (20%), apply the well-known 1 (Step 2A, Prong 2; see MPEP 2106.05(f)). Claim 19 does not provide any additional elements to amount to significantly more than an abstract idea.  As such, claim 19 is not patent eligible (Step 2B).
	Dependent claims 20-24 are also ineligible for the same reasons given with respect to claim 19.  The limitation recites in each of claims 20-24, under its broadest reasonable interpretation, is an abstract idea because it enumerates further the insignificant extra solution activities such as defining the weight value (claims 20-21), generating an alert signal (claim 24), and linking the judicial exception to a field of use and not positively reciting the application of the method in the field (claims 22-23) (Step 2A, Prong 1). The additional elements are forms of insignificant extra-solution activities where data collecting, storing, and outputting are necessary for all uses of the judicial exception and in particularly, linking the judicial exception to a field of use. Therefore, the claims continue to fail to integrate the abstract idea into a practical application (Step 2A, Prong 2; see MPEP 2106.05(f)).  As such, claims 20-24 do not amount to significant more than an abstract idea nor provide any inventive concept, therefore are not patent eligible (Step 2B).

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
	Kobayashi et al. (US 2018/0018587) teaches of a machine learning system (figs.1-2) comprising multiple machine learning models (multiple machine learning algorithms A-C, fig.5), and multiple progressive sample size of datasets to train each of the multiple machine learning models at each learning steps (fig.5 and par.0078-0079) and for each learning step is completed, a prediction performance for each model is progressively improved to a maximum prediction performance score (par.0080-0085). Kobayashi further teaches of applying root mean square error for prediction performance index (par.0043); for each of the models determining the coefficients by regression analysis with each coefficients represents the weight of an explanatory variable (par.0102, par.0135, par.0194); determining the upper confidence limit on the prediction performance and the ascending curve behavior of the prediction performance of each machine learning models (par.0065-0066, par.0077); and determine the probability distribution of the prediction performance (par.0194 and fig.11).
	Amruthnath et al. (“Fault Class Prediction in Unsupervised Learning Using Model-Based Clustering Approach”, 2018, p.5-12) teaches of a process for machine fault prediction including data collection for a certain period and data is modeled in multiple learning algorithms (p.5). Amruthnath teaches further the steps of data cleaning to remove incomplete, duplicate and missing values (p.5); data feature extraction/selection (p.7); fault prediction with K-means, clustering analysis in unsupervised learning, and T2 statistic with prediction limits to obtain 99.99% confidence (p.7 and p.10).
	However, Kobayashi and Amruthnath taken alone or in combination, fails to teach the steps:
calculating, by a computer, a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percent that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of a plurality of single predictive 

Allowable Subject Matter
 Claims 19-24 would be allowable if overcome all above rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“calculating, by a computer, a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percent that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of a plurality of single predictive machine learning models; determining an upper bound and a lower bound of the input values; calculating a counter value for each single machine learning model; updating the weight of each machine predictive learning model; calculating a normal probability; updating the upper bound and lower bound of the input values; updating the normal probability based on the upper bound and lower bound of the input values; and calculating the probability of a plurality of operational outcomes of the motor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        February 12, 2021





    
        
            
        
            
        
            
        
            
        
            
    

    
        1Examiner suggests a telephone interview with Applicant to further discuss possible ways to amend the claim to positively recite a practical application.